DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the door opening angle sensor of claim 2, the controller of claim 2, and human body sensor of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as the orientation of Fig. 2 is wholly unclear. Description should be given so as to allow one of ordinary skill in the art to understand the configuration of Fig. 2, e.g. by discussing in the disclosure what directional view of the refrigerator is shown in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 1-10 are objected to because of the following informalities: claim 1, at line 4, recites “the method, comprising” but should instead read --the method comprising--. Claims 2-10 are also objected to as they depend from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within 
	Specifically, The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04, II.) Claims 1, 4-6, and 8-9 only recite contingent limitations and do not include any steps which must be performed. Therefore the claims are rejected as they do not recite any required method steps and thus do not recite any patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the claims recite acquiring a signal indicating that a person wants to open a refrigerator door, wherein the signal is acquired using a human body sensor. However, there is no description in the specification that would allow one of ordinary skill in the art to ascertain how the invention intends to use a sensor to determine whether or not a person wants to open the door (emphasis added). Therefore the claims are rejected as there does not appear to be any discussion in the specification that show that the applicant had possession of the claimed invention.
	Regarding claims 2-9, the claims are rejected due to dependence from claim 1.
	Further regarding claim 9, the claim recites performing image segmentation and image pattern recognition on an image captured by the camera. However, there is no description in the specification that would allow one of ordinary skill in the art to ascertain how the segmentation and pattern recognition are performed. Therefore the claim is rejected as there does not appear to be any discussion in the specification that show that the applicant had possession of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Regarding claims 1-10, the term "gradually" in each of claims 1, 3, and 6 is a relative term which renders claims 1-10 indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, there is no way for one of ordinary skill in the art to 
	Further regarding claims 1 and 10, the claims recite acquiring a signal indicating that a person wants to open a refrigerator door, wherein the signal is acquired using a human body sensor. These limitations are indefinite as there is nothing in the claims or in the disclosure that would allow one of ordinary skill in the art to understand how the intent of the user, i.e. the desire to open the door, is to be determined. For examination purposes the claims are presumed to mean that a sensor detects the presence of a person within a certain proximity of the door. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stimpfig (US 2016/0138859).
	As to claims 1, 4-6, and 8-9, Stimpfig discloses a method of controlling a refrigerator comprising a refrigerating compartment, a door 111 closing the 
	It is noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04, II.) Claims 1, 4-6, and 8-9 only recite contingent limitations and thus do not include any steps which must be performed. Therefore the claims are rejected as being anticipated by Stimpfig as the reference teaches all of the required limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stimpfig as applied in the claim rejections above, and further in view of Gai (CN 105698482, see English translation) and Seo (US 2017/0234602).
	As to claim 2, Stimpfig does not explicitly teach sensing an opening angle of the door 111 by a sensor connected to a controller, wherein the controller is configured to control a moving path of the camera according to a signal fed back by the sensor. However, Stimpfig does teach using a controller for moving a camera mounted within a 
	As to claim 3, Stimpfig, as modified, teaches the angle sensor feeding back a signal to the controller as discussed in the rejection of claim 2 above. 
	It is noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04, II.) The remaining limitations in claim 3 are directed to contingent limitations and thus do not include any steps which must be performed. Therefore the claim is rejected by the modified apparatus of Stimpfig as the modified apparatus includes all of the required limitations of the claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stimpfig as applied in the claim rejections above, and further in view of Kwon (KR 2014-0125105)
	As to claim 7, Stimpfig does not explicitly teach acquiring an opening angle of the door, comparing the opening angle to a threshold angle, and restricting the camera . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stimpfig as applied in the claim rejections above.
	As to claim 10, Stimpfig does not explicitly teach use of a human body sensor as claimed. However, Official Notice is taken that it is well known in the art to utilize a proximity sensor for detecting human presence at a refrigerator. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Stimpfig to utilize a human body sensor as claimed because it would allow the refrigerator controller to determine when a user is present in order to make necessary control decisions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763